                                          Representing Management Exclusively in Workplace Law and Related Litigation
                                        Jackson Lewis P.C.    ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                              ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                       44 South Broadway
                                                              ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                14th Floor    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                    White Plains NY 10601     BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                         Tel 914 872-8060     BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                              BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                        Fax 914 946-1216
                                                              BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                    www.jacksonlewis.com      CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                              CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                              CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                              CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                              DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                              DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                              DENVER, CO             MIAMI, FL          PROVIDENCE, RI




                                                             June 8, 2020
VIA ECF
Honorable Steven M. Gold
U.S. Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                    Re:        Buchanan et al. v. Pay-O-Matic Check Cashing
                                               Corp., et al., Case No. 18-CV-00885(FB)(SMG)

Dear Magistrate Judge Gold:

               As contemplated in Your Honor’s May 15, 2020 Civil Minute Entry in the above-
referenced case, enclosed please find the Parties’ executed Stipulation And (Proposed) Order For
The Protection And Exchange Of Confidential Information And Documents to be So-Ordered.

                                                             Respectfully submitted,

                                                             JACKSON LEWIS P.C.




                                                             Jonathan M. Kozak
